                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

MONICA JEAN BROWN,                             )
                                               )
               Plaintiff,                      )
                                               )
       vs.                                     ) Case No. 4:19-CV-806 PLC
                                               )
ANDREW SAUL,                                   )
Commissioner of Social Security,               )
                                               )
               Defendant.                      )


                                MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s application for attorney fees pursuant to the

Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412. [ECF No. 23] Plaintiff requests an

award of $5,005.50, representing 23.2 of attorney work at an hourly rate of $202.50 and 1.5

hours of attorney work at an hourly rate of $205.00. Plaintiff attaches “Plaintiff’s Affidavit and

Assignment of EAJA Fee,” in which she assigned any court-awarded fees to her attorneys, The

Parmele Law Firm, P.C. [ECF No. 23-3]

       Defendant filed a response to Plaintiff’s application for attorney fees, in which he states:

“Defendant has no objection to Plaintiff’s request for attorney fees under the EAJA in the amount

of $5,005.50.” [ECF No. 24] Defendant requests that the Court “enter an order specifically

awarding attorney fees of $5,005.50 to be paid by the Social Security Administration.” He notes,

however, that any award of attorney fees is subject to offset to satisfy any preexisting debt Plaintiff

owes to the United States. See Astrue v. Ratliff, 560 U.S. 586 (2010).

       After careful consideration,
       IT IS HEREBY ORDERED that Plaintiff’s petition for award of attorney fees [ECF No.

23] is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff is awarded EAJA attorney fees in the

amount of $5,005.50, subject to offset for any preexisting debt that Plaintiff owes to the United

States. After determining whether Plaintiff owes any debt to the United States that is subject to

offset, Defendant is directed to pay the EAJA fees directly to Plaintiff’s attorney.




                                                      PATRICIA L. COHEN
                                                      UNITED STATES MAGISTRATE JUDGE


Dated this 12th day of July, 2021
